Case 3:19-cr-30139-NJR Document 12 Filed 11/14/19 Page1lof4 Page ID #23
AOI199A (Rev. 11/18 by SDIL) Order Setting Conditions of Release Page 1 of 4 Pages

IN THE UNITED STATES DISTRICT COURT FIL E D
FOR THE SOUTHERN DISTRICT OF ILLINOIS

NOV 14 2019
UNITED STATES OF AMERICA soUtne Sin STS Couey
Plaintiff, ) - LOUIS OFFICE
vs. CRIMINAL NO. 19-CR-30139-NJR
LEONARD JOHNSON,
Defendant.

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the release of the defendant is subject to the following conditions:
(1) The defendant must not violate any federal, state or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42
US.C. § 14135a.

(3) The defendant must advise the Court or the U.S. Probation/Pretrial Services Office or Supervising Officer
in writing before making any change of residence or telephone number.

(4) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence
imposed as directed. The defendant shall next appear before Chief U. S. District Judge Nancy J.
Rosenstengel on January 7, 2020, at 9:00 a.m. for a final pretrial conference and on January 14, 2020 at
9:00 a.m. for a jury trial.

(5) The defendant must sign an Appearance Bond, if ordered.

us
Case 3:19-cr-30139-NJR Document 12 Filed 11/14/19 Page 2of4 Page ID #24

AO 199B (Rev. 11/18 by SDIL) Additional Conditions of Release Page 2 of 4 Pages
ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:
(6) The defendant is placed in the custody of:
Person or organization
Address (only if above is an organization)
City and state Tel. No.
who agrees (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c)
notify the court immediately if the defendant violates any condition of release or disappears.
Signed:

 

 

 

Custodian Date
& (7) The defendant must:

& (a) report to and be supervised by U.S. Probation/Pretrial Services Office as directed

(b) maintain or actively seek employment

0 (c) continue or start an educational program as directed

& (d) surrender any passport to the U.S. Probation/Pretrial Services Office

& (e) refrain from obtaining a passport

0 (f) Travel is restricted to the SD/IL and ED/MO. All requests for travel will require prior approval.

0 (g) reside with at the following address:

& (h) avoid all contact, directly or indirectly, with any person who is or may be a victim, witness, or defendant in the
investigation or prosecution.

O (i) _ participate in available mental health, psychological, and/or psychiatric evaluation and/or treatment as deemed
necessary

Cl (j) reside in a residential reentry center (halfway house) as directed by the U.S. Probation/Pretrial Services Office and
comply with the rules of that facility

(k) _ refrain from possessing a firearm, ammunition, destructive device, or other dangerous weapons

O (ds refrain from any use of alcohol

0 (m) submit to a remote alcohol testing system and comply with all program requirements as approved by the U.S.

Probation/Pretrial Services Office. The defendant shall pay for all or part of the costs associated with this

system as directed by the Court and/or the U.S. Probation/Pretrial Services Office.

& (n)_ refrain from any use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. §

802, unless prescribed by a licensed medical practitioner

Cl (0) not be present in any location where any illegal substance is being manufactured, used, or sold

& (p) submit to testing for a prohibited substance if required by the U.S. Probation/Pretrial Services Office. Testing may be
used with random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing
system, and/or any form of prohibited substance screening or testing. The defendant must not obstruct, or attempt to
obstruct, or tamper with the efficiency and accuracy of prohibited substance screening or testing.

(q) participate in a program of inpatient or outpatient substance abuse therapy and counseling if deemed necessary

O (r)_ comply with the technology requirements and the form of Location Monitoring as indicated below. The defendant

shall pay for all or part of the costs associated with this system as directed by the Court and/or the U.S.

Probation/Pretrial Services Office.

& Location Monitoring:
©) Location monitoring technology at the discretion of the officer
OO Radio Frequency (RF) Monitoring
O Passive GPS Monitoring
O Active GPS Monitoring
QO Voice Recognition

This form of location monitoring shall be utilized to monitor the following restriction on the defendant’s movement

in the community as well as other court-imposed conditions of release

O Curfew. You are restricted to your residence every day from 9:00 p.m. to 6:00 a.m., or as directed by the
supervising officer.

C Home Detention. You are restricted to your residence at all times except for employment; education; religious
services; medical, substance abuse or mental health treatment; attorney visits; court appearances; court-
ordered obligations; or other activities as pre-approved by the supervising officer.

CO Home Incarceration. You are restricted to your residence at all times except for medical necessities and court
appearances or other activities specifically approved by the Court.

 
Case 3:19-cr-30139-NJR Document 12 Filed 11/14/19 Page3of4 Page ID #25

AO199B (Rev. 11/18 SDIL) Additional Conditions of Release Continued Page 3 of 4 Pages

4 (s)
LO (t)

0 wu)

QO (v)

O (w)

report as soon as possible to the U.S. Probation/Pretrial Services Office every contact with law enforcement
personnel, including arrest, questioning, or traffic stops

not incur new credit charges or open additional lines of credit while on release in this case without the approval of the
U.S. Probation/Pretrial Services Office

not associate with children who appear to be under the age of 18 (except for defendant’s daughter), nor frequent,
volunteer, or work at places where children congregate (e.g. playgrounds, parks, malls, daycare centers, or schools)
unless approved by U.S. Probation/Pretrial Services Office. The defendant shall have no contact with victims.

The defendant shall cooperate with the U.S. Probation/Pretrial Services Office Computer and Internet Monitoring
Program. Cooperation shall include, but is not limited to, identifying computer systems, internet capable devices,
networks (routers/modems), and/or similar electronic devices (external hard drives, flash drives, etc.) to which the
Defendant has access. All devices are subject to random inspection/search, configuration, and the installation of
monitoring software and/or hardware. The defendant’s financial obligation shall never exceed the total cost of
services rendered. The defendant shall pay all or a portion of the costs of participation in the Computer and Internet
Monitoring Program based on the defendant’s ability to pay.

The defendant shall inform all parties who access approved computer(s) or similar electronic device(s) that the
device(s) is subject to search and monitoring. The defendant may be limited to possessing only one personal
computer and/or internet capable device to facilitate the ability to effectively monitor internet-related activities.
The defendant shall report any and all electronic communication service accounts utilized for user communications,
dissemination, and/or storage of digital media files (i-e., audio, video, images, documents, device backups) to the U.S.
Probation/Pretrial Services Office. This includes, but is not limited to, email accounts, social media accounts, and
cloud storage accounts. The defendant shall provide each account identifier and password, and shall report the
creation of new accounts. Changes in identifiers and/or passwords, transfer, suspension and/or deletion of any
account shall be reported within five days of such action. The defendant shall permit the U.S. Probation/Pretrial
Services Office to access and search any account(s).

As directed by the U.S. Probation/Pretrial Services Office, the defendant shall notify third parties of potential risks
due to the defendant’s criminal record or personal history or characteristics and shall permit the U.S.
Probation/Pretrial Services Office to make such notification and to confirm the defendant’s compliance with such
notification requirement.
Case 3:19-cr-30139-NJR Document 12 Filed 11/14/19 Page 4of4 Page ID #26

AQ199C (Rev. 11/18 SDIL) Advice of Penalties Page 4 of 4 Pages

 

Advice of Penalties and Sanctions

Violations of any of the foregoing conditions of release may result in the immediate issuance of a warrant for the
defendant's arrest, a revocation of release, an order of detention, as provided in 18 U.S.C. § 3148, and a prosecution for
contempt as provided in 18 U.S.C. § 401 which could result in a possible term of imprisonment and/or a fine.

The commission of any offense while on pretrial release may result in an additional sentence upon conviction for
such offense to a term of imprisonment not less than two years nor more than ten years, if the offense is a felony; or a term
of imprisonment of not less than ninety days nor more than one year, if the offense is a misdemeanor. This sentence shall
be consecutive to any other sentence and must be imposed in addition to the sentence received for the offense itself.

18 U.S.C. § 1503 makes it a criminal offense punishable by up to five years in jail and a $250,000 fine to
intimidate or attempt to intimidate a witness, juror or officer of the court; 18 U.S.C. § 1510 makes it a criminal offense
punishable by up to five years in jail and a $250,000 fine to obstruct a criminal investigation; 18 U.S.C. § 1512 makes it a
criminal offense punishable by up to ten years in prison and a $250,000 fine to tamper with a witness, victim or informant;
and 18 U.S.C. § 1513 makes it a criminal offense punishable by up to ten years in jail and a $250,000 fine to retaliate
against a witness, victim or informant, or threaten or attempt to do so.

It is a criminal offense under 18 U.S.C. § 3146, if after having been released, the defendant knowingly fails to
appear as required by the conditions of release, or to surrender for the service of sentence pursuant to a court order. If the
defendant was released in connection with a charge of, or while awaiting sentence, surrender for the service of a sentence,
or appeal or certiorari after conviction, for:

() an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, the

defendant shall be fined not more than $250,000 or imprisoned for not more than ten years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, the

defendant shall be fined not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, the defendant shall be fined not more than $250,000 or imprisoned not more than two

years, or both;

(4) a misdemeanor, the defendant shall be fined not more than $100,000 or imprisoned not more than one

year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the sentence of
imprisonment for any other offense. In addition, a failure to appear may result in the forfeiture of any bail posted.

Acknowledgment of Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to

obey all conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of
the penalties and sanctions set forth above.

 

Signature of Defendant

St Los, ALO
City and State

Directions to United States Marshal

x]

The defendant is ORDERED released after processing.

The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial
officer that the defendant has posted bond and/or complied with all other conditions for release. The defendant
shall be produced before the appropriate judicial officer at the time and place specified, if still in custody.

O

Date: November 14, 2019
/s/ Mark A. Bea
UNITED STATES MAGISTRATE JUDGE
